DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 31 October 2022. Claims 1, 8, and 15 have been amended. The Information Disclosure Statement (IDS) filed 31 October 2022 has been entered and considered. Claims 1-20 are pending.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of machine learning techniques, generally, to analyze gathered sensor information to stablish a baseline or average condition for a location (Specification; paragraph [0044]), does not reasonably provide enablement for application of any machine learning technique applied to a general process of analyzing sensor data from a location and establishing a baseline. The term “machine learning algorithm” defines a broad category of technical processes that will evolve into additional and improved technologies in the future. The term “machine learning algorithm” reasonably encompasses any of these current and future technologies over the life of any issued patent resulting from the instant application. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, use and/or apply an open-ended set of algorithms defined only as “machine learning algorithms” to establishing a baseline at a location. 

Accordingly, the specification is not commensurate in scope with the claims including “...wherein the collected sensor data is received and analyzed by a connected system core which compares the collected sensor data to a baseline for a location observed by the one or more internet-connected multimodal sensors, wherein the baseline is established and updated using at least one machine learning algorithm...”, as presented in amended claim 1.

Independent claims 8 and 15, include amended limitations commensurate with those noted above with respect to claim 1 and, when analyzed in the manner described above for claim 1 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, use and/or apply an open-ended set of algorithms defined only as “machine learning algorithms” to establishing a baseline at a location.

Dependent claims 2-7, 9-14, and 16-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, use and/or apply an open-ended set of algorithms defined only as “machine learning algorithms” to establishing a baseline at a location.


NOTE: For Applicant’s benefit, Examiner notes the disclosure related to monitoring sensor data and identifying a crisis based on sensor readings significantly deviating from a system generated predetermined range of values for the sensors at the defined location, i.e., a “baseline” (Specification; paragraph [0075]). Examiner suggests that amendments to clarify the generation of a predetermined range of sensor values to provide the baseline by which the system subsequently identifies a deviation and, by extension, a crisis or emergency event likely occurring at the location on the basis of a deviations from the baseline range of values could likely serve to over the rejection under 35 U.S.C. 112(a) presented above. Examiner has provided suggested amendments to the claim for discussion purposes. Applicant is encouraged to contact the Examiner to discuss amendments to potentially expedite issuance of the instant application.   

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[5]	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as presented by amendment recites “...wherein the collected sensor data is received and analyzed by a connected system core which compares the collected sensor data to a baseline for a location observed by the one or more internet-connected multimodal sensors, wherein the baseline is established and updated using at least one machine learning algorithm...” and “...selecting...a crowd member, by interrogating the sensor data indicative of a physical location of the crowd member to verify an ability to participate in the incident plan...”.

The amended limitations indicate that the sensor data is received and comparing of the sensor to data to a baseline by a “connected system core”. It is not clear as to what the recited “system core” is connected. Further, as presented, it is not clear that the functions/steps identified as performed by the “connected system core” are reasonably occurring within the claimed method steps/functions. In other words, as presented, these functions are performed by an element that is connected to, i.e., external to, the claimed method and/or system.

The amended limitations also indicate that a crowd member is selected “..., by interrogating the sensor data indicative of a physical location of the crowd member to verify an ability to participate in the incident plan...”. The antecedent basis for the reference to “the sensor data indicative of a physical location of the crowd member” is indefinite because the preceding limitations do not identify particular sensor data indicative of a physical location of the crowd member. Rather, the preceding limitations merely indicate that sensor data is collected.


Independent claims 8 and 15, when analyzed in the manner described above for claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-7, 9-14, and 16-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

NOTE: For purposes of applying/withdrawal of art, Examiner assumes the following: (1) the functions recited as performed by the “connected system core” are actively performed steps of the recited method and are functions performed or programmed into the recited system; (2) the process of establishing and updating the baseline for the location constitutes a iterative process of monitoring sensor data at the location to determine average conditions/a baseline defined by a determined range of sensor values in accordance with the supportive disclosure; and (3) the “interrogation” of sensor data indicative of a physical location of the crowd member constitutes a determination of sensors and member devices proximal to the location of the crowd member and an interrogation of the determined sensors and devices to verify the ability of the crowd member to participate in the incident plan. See Examiner’s suggested claim for discussion purpose below: 

Proposed Amendments to claim 1 for discussion purposes in accordance with Examiner’s interpretation above:

1. (currently amended) A method for dynamic role assignment, the method comprising:
identifying, by one or more processors, a crisis event based on data collected by one or more internet-connected multimodal sensors, wherein the collected sensor data is received and analyzed by the one or more processors [[a connected system core which]], wherein the one or more processors identifies the crisis event by detecting a divergence of [[compares]] the collected sensor data [[to a]] from baseline value ranges of sensor data for a location observed by the one or more internet-connected multimodal sensors, wherein the one or more processors [[the baseline is]] establishe[[d]]s and iteratively update[[d]]s the baseline value ranges of sensor data for the location based on continuous sensor data collected by one or more internet-connected multimodal sensors for the location observed by the one or more internet-connected multimodal sensors using at least one machine learning algorithm;
responsive to identifying the crisis event based on the detected divergence of collected sensor data, selecting, by the one or more processors, an incident plan;
identifying, by the one or more processors, a plurality of crowd members based on the identified crisis event and the selected incident plan, wherein each of the plurality of crowd members is associated with a registered device;
selecting, by the one or more processors, a crowd member from the plurality of crowd members, by interrogating the one or more internet-connected multimodal sensors and sensors of registered devices of crowd members to generate sensor data indicative of a physical location of the crowd member and to verify an ability of the crowd member to participate in the incident plan, wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by the one or more internet-connected multimodal sensors and the sensors of [[a]] the registered devices of a crowd members, wherein the score and the plurality of user profile information and crowd member data is used in selecting the crowd member; and 
communicating, using a communication module on the one or more processors, an incident role to the registered device of the crowd member, wherein the incident role is communicated by an audio message to the crowd member’s registered device.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of identifying a crisis and communicating incident roles to personnel, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to direct the actions and behaviors of incident responders during a crisis event, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…selecting an incident plan…” and “…communicating an incident role to a device of a crowd member…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying a crises and communicating incident roles to personnel, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 as presented by amendment recites “...identifying, by one or more processors, a crisis event...wherein the collected sensor data is received and analyzed by a connected system core which compares the collected sensor data to a baseline for a location observed by the one or more internet-connected multimodal sensors, wherein the baseline is established and updated using at least one machine learning algorithm...” and “...“...selecting...a crowd member, by interrogating the sensor data indicative of a physical location of the crowd member to verify an ability to participate in the incident plan, wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. 

Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. While the amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that given data indicative of a crises one of ordinary skill would be capable of identifying the crisis and assessing by mathematical means a quantified capacity of a member to fill roles in the crisis plan by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Claim 1 as presented by amendment indicates recites “...identifying, by one or more processors, a crisis event...wherein the collected sensor data is received and analyzed by a connected system core which compares the collected sensor data to a baseline for a location observed by the one or more internet-connected multimodal sensors, wherein the baseline is established and updated using at least one machine learning algorithm...” and “...“...selecting...a crowd member, by interrogating the sensor data indicative of a physical location of the crowd member to verify an ability to participate in the incident plan, wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.
Examiner respectfully maintains that absent further clarification of functions performed by the recited processor, the acts of identifying an event, selecting an incident plan, selecting a crowd member by calculating a score, and communicating an incident role in the form of an audio message are reasonably performable by a human user viewing data on the display of a generic device and identifying plan and personnel to execute the plan via mental processing. With respect to the indication that the score is calculated by executing a mixed-integer linear programming formulation, respectfully, utilizing a mathematical formula to generate a score given a set or required inputs is reasonably performable by a human utilizing pen and paper. In other words, as presented the claim limitations including the recitation of the one or more processors is/are performable by a human utilizing the inherent data processing and calculation capacities of a generic processing device to calculate a score which is otherwise performable by human mental processing. At least in the form presented, the role of the recited processor is limited to utilizing the data transmission, storage, retrieval, and display capacities of a generic computing device capable of displaying data, storing information, and transmitting information via a computer network.

Accordingly, the recitation are limited to an indication that the claimed process is tethered to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., identifying, determining, calculating), and sending and receiving information over a network. 
Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of identifying a crises and communicating incident roles to personnel using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting information over a computer network. The claimed identifying a crises and communicating incident roles to personnel benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. 

Claim 1 as presented by amendment, indicates recites “...identifying, by one or more processors, a crisis event...wherein the collected sensor data is received and analyzed by a connected system core which compares the collected sensor data to a baseline for a location observed by the one or more internet-connected multimodal sensors, wherein the baseline is established and updated using at least one machine learning algorithm...” and “...“...selecting...a crowd member, by interrogating the sensor data indicative of a physical location of the crowd member to verify an ability to participate in the incident plan, wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. 

In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0151641, Examiner notes paragraphs [0013], [0075], and [0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify a crisis event based on data received via a network; (2) selection an incident plan; (3) calculate scores to select a member for a role in the incident plan using a formulation; and (4) transmit audio communications to a user device. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., communications and sensor-derived data); (2) storing and retrieving information and data from a generic computer memory (e.g., event data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., identifying a crisis and scoring respondents). 

The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of identifying a crisis and communicating incident roles to personnel. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., identifying a crisis and communicating incident roles to personnel, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of identifying a crisis and communicating incident roles to personnel benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).



Claim Rejections - 35 USC § 103

[7]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Cohen et al. (United States Patent Application Publication No. 2018/0176362) in view of Vaughn et al. (United States Patent Application Publication No. 2015/0222672) and further in view of Zhu et al. (United States Patent Application Publication No. 2012/0232944) has/have been overcome by the amendments to the subject claims and is/are withdrawn. See Examiner’s guidance and interpretation under 35 U.S.C. 112(a) and 13 U.S.C. 112(b) above.

Response to Remarks/Amendment

[8]	Applicant's remarks filed 31 October 2022 have been fully considered and are addressed as follows:

[i]	Applicant’s remarks in response to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 4 August 2022 are reasonably considered to have been fully addressed in the context of the revised rejection of the claims presented above responsive to the amendments to the subject claims and in consideration of the October 2019 modifications/clarification to the 2019 Patent Eligibility Guidance. Additionally, Applicant substantially rehashes arguments previously presented in the prior response. These arguments are addressed in accordance with Examiner’s response in the prior Office Action mailed 4 August 2022, incorporated in their entirety in response.
[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 103(a) as being unpatentable as set forth in the previous Office Action mailed 4 August 2022 have been fully considered and are persuasive. See Examiner’s guidance and interpretation under 35 U.S.C. 112(a) and 13 U.S.C. 112(b) above. Examiner’s guidance and interpretation as well as a proposed amended claim as presented in the preceding sections of the instant Office Action are reiterated below:

NOTE: For Applicant’s benefit, Examiner notes the disclosure related to monitoring sensor data and identifying a crisis based on sensor readings significantly deviating from a system generated predetermined range of values for the sensors at the defined location, i.e., a “baseline” (Specification; paragraph [0075]). Examiner suggests that amendments to clarify the generation of a predetermined range of sensor values to provide the baseline by which the system subsequently identifies a deviation and, by extension, a crisis or emergency event likely occurring at the location on the basis of a deviations from the baseline range of values could likely serve to over the rejection under 35 U.S.C. 112(a) presented above. Examiner has provided suggested amendments to the claim for discussion purposes. Applicant is encouraged to contact the Examiner to discuss amendments to potentially expedite issuance of the instant application.   

NOTE: For purposes of applying/withdrawal of art, Examiner assumes the following: (1) the functions recited as performed by the “connected system core” are actively performed steps of the recited method and are functions performed or programmed into the recited system; (2) the process of establishing and updating the baseline for the location constitutes a iterative process of monitoring sensor data at the location to determine average conditions/a baseline defined by a determined range of sensor values in accordance with the supportive disclosure; and (3) the “interrogation” of sensor data indicative of a physical location of the crowd member constitutes a determination of sensors and member devices proximal to the location of the crowd member and an interrogation of the determined sensors and devices to verify the ability of the crowd member to participate in the incident plan. See Examiner’s suggested claim for discussion purpose below: 

Proposed Amendments to claim 1 for discussion purposes in accordance with Examiner’s interpretation above:

1. (currently amended) A method for dynamic role assignment, the method comprising:
identifying, by one or more processors, a crisis event based on data collected by one or more internet-connected multimodal sensors, wherein the collected sensor data is received and analyzed by the one or more processors [[a connected system core which]], wherein the one or more processors identifies the crisis event by detecting a divergence of [[compares]] the collected sensor data [[to a]] from baseline value ranges of sensor data for a location observed by the one or more internet-connected multimodal sensors, wherein the one or more processors [[the baseline is]] establishe[[d]]s and iteratively update[[d]]s the baseline value ranges of sensor data for the location based on continuous sensor data collected by one or more internet-connected multimodal sensors for the location observed by the one or more internet-connected multimodal sensors using at least one machine learning algorithm;
responsive to identifying the crisis event based on the detected divergence of collected sensor data, selecting, by the one or more processors, an incident plan;
identifying, by the one or more processors, a plurality of crowd members based on the identified crisis event and the selected incident plan, wherein each of the plurality of crowd members is associated with a registered device;
selecting, by the one or more processors, a crowd member from the plurality of crowd members, by interrogating the one or more internet-connected multimodal sensors and sensors of registered devices of crowd members to generate sensor data indicative of a physical location of the crowd member and to verify an ability of the crowd member to participate in the incident plan, wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by the one or more internet-connected multimodal sensors and the sensors of [[a]] the registered devices of a crowd members, wherein the score and the plurality of user profile information and crowd member data is used in selecting the crowd member; and 
communicating, using a communication module on the one or more processors, an incident role to the registered device of the crowd member, wherein the incident role is communicated by an audio message to the crowd member’s registered device.

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Crudele et al., EVENT NOTIFICATION, United States Patent Application Publication No. 2016/0088099, paragraphs [0013]-[0016][0021]-[0022]: Relevant Teachings: Crudele et al. discloses a system and method which monitors activity at a location for the purpose of determining changes in activity at the location. The system/method includes monitoring social media activity, e.g., volume of posts, to establish baseline conditions at the location. The system/method further issues alert when social media activity at the location changes beyond a threshold.

Chiu et al., PATIENT EMERGENCY RESPONSE SYSTEM, United States Patent Application Publication No. 2012/0157795, paragraphs [0021]-[0026][0084]-[0085]: Relevant Teachings: Chiu et al. discloses a system and method which remotely monitors a patient’s condition to expedite dispatching of responders in the event of a crisis or emergency. The system/method includes establishing baseline conditions for the patient and issue a notification to responders in response to an observation that patient sensor data has deviated from the baseline. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/            Primary Examiner, Art Unit 3683